  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 1 of 33




FULL PRIVILEGE LOG
                                                                Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 2 of 33


BEP = bank examination/deliberative process privilege and protection of confidential supervisory information. The applicable regulator(s) have asserted those protections as to each document listed below
AC = attorney‐client privilege
WP = work product protection
Shading indicates document families
Red names are Citi counsel; bold names are regulatory personnel.

                                                                                                                                                                                   Beyond Date
Dkt.      Date(s)        Format      From/Author               To, CC, BCC             Regulator(s)     Privilege     Attorney–Client/Work Product          Bank Examination                                 Notes
                                                                                                                                                                                     Range?
                                                                                                                                                            Document contains
                                                                                                                                                            questions from
                                                                                                                                                            regulator followed
                                                                                                                                                            by answers from
                                                                                                                                                            Citi, relating to
                                                                                                                     Emails prepared by Citi counsel,       regulatory
                                                                                                                     and containing the product of          investigation.
                                                    Kathleen Aguiar; Michael                                         interviews with staff by internal      Marked
                                    Curtis Tao;     Sutera; Curtis Tao; Mary Reisert                                 counsel, mental impressions and        "Confidential
                                    Kathleen        (cc); Gregory Frenzel (cc); Beth                                 assessment of legal claims by          Supervisory
87‐1 August 13–14      Emails       Aguiar          Rudofker (cc)                    FDIC             AC, WP, BEP    internal and external counsel.         Information."

                                                                                                                                                          Document updates
                                                                                                                                                          regulators in
                                                                                                                                                          response to ongoing
                                                                                                                                                          requests for
                                                                                                                                                          information relating
                                                                                                                     Cover email contains summary of to regulatory
                                                                                                                     internal briefings and activity by investigation.
                                                    Kathleen Aguiar; Michael                                         internal legal counsel. States that Marked
                                                    Sutera; Rohan Weerasinghe                                        it is attorney‐client privileged and "Confidential
                                                    (cc); Adam Meshel (cc); Mary                                     provided subject to 12 USC           Supervisory
87‐2 August 14         Email        Curtis Tao      Reisert (cc)                      FDIC            AC, BEP        1828(x).                             Information."
                                                    Paco Ybarra; Gregory Frenzel;
                                                    Tyler Dickson; Manuel Falco;
                                                    Jason Rekate; Richard Zogheb;
                                                    Thomas Cole; John McAuley;                                       Internal briefing memo prepared
                                                    Colleen Gerard; Kayur Patel;                                     by Citi's internal counsel, and
                                                    Santo Trombetta; Brendan                                         containing the product of
                                                    Zeigon; Vincent Farrell; Eleanor                                 interviews with staff by internal
                                                    Drew; Carolyn Sheridan; Gary                                     counsel and mental impressions
                                                    Rosen; Christine Maye; Piyush                                    and assessment of legal claims by
                                                    Agrawal; Christian Buder; Brian                                  internal and external counsel. It      Document updates
                                                    Goldman; Jee Kymm; Satya                                         states that it is "Privileged &        regulators in
                                                    Vithala; Ed Zagorski; Rohan                                      Confidential" and an                   response to ongoing
                                                    Weerasinghe (cc); Adam Meshel                                    "Attorney‐Client Communication";       requests for
                                                    (cc); Mei Lin Kwan‐Gett (cc);                                    the cover email further explains       information relating
                                                    Anita Romero (cc); Curtis Tao                                    that "Though                           to regulatory
                                                    (cc); James Gledhill (cc); Kepler                                Attorney‐Client Privileged, we are     investigation. Cover
                                                    Geertsema (cc);                                                  sending this internal briefing email   email is marked
                                                    Julio Gurdian (cc); Charlene                                     to you as Confidential Supervisory     "Confidential
                                                    Jones (cc); Tihitina Lina Dagnew                                 Information under 12 USC               Supervisory
87‐3 August 13         Email Memo Mary Reisert      (cc); Mary Reisert (cc)           FDIC            AC, WP, BEP    1828(x)."                              Information."
                                                           Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 3 of 33


                                                                                                                                                                      Beyond Date
Dkt.     Date(s)     Format    From/Author                 To, CC, BCC        Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                        Range?
                                                                                                                                                Dcoument responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                                                                                                                                investigation.
                                                                                                                                                Marked
                                                                                                           Summary prepared by Citi
                                                                                                                                                "Confidential
                                                                                                           counsel, containing the results of
                                                                                                                                                Supervisory
                                                                                                           lawyers' "inquiries to internal Citi
                                                                                                                                                Information."
87‐4 August 14     Email Memo Curtis Tao      Curtis Tao                     FDIC            AC, BEP       colleagues."

                                                                                                                                              Document updates
                                                                                                                                              regulators in
                                                                                                                                              response to ongoing
                                                                                                                                              requests for
                                                                                                                                              information relating
                                                                                                                                              to regulatory
                                                                                                                                              investigation.
                                              Kathleen Aguiar; Michael                                                                        Marked
                                              Sutera (cc); Rohan Weerasinghe                                                                  "Confidential
                                              (cc); Adam Meshel (cc); Mary                                                                    Supervisory
87‐5 August 15     Email       Curtis Tao     Reisert (cc)                   FDIC            BEP                                              Information."


                                                                                                                                              Document provided
                                                                                                                                              to update regulators
                                                                                                                                              in response to
                                                                                                                                              ongoing requests
                                                                                                                                              for information
                                                                                                                                              relating to
                                                                                                                                              regulatory
                                                                                                           Internal briefing memo prepared investigation.
                                                                                                           by Citi's internal counsel, and    Document discusses
                                                                                                           containing the product of          specific questions
                                                                                                           interviews with staff by internal  from regulators and
                               Stuart Riley;                                                               counsel and mental impressions Citi's responses.
                               Mary Reisert;                                                               and assessment of legal claims by Cover email is
                               Charlene                                                                    internal and external counsel, and marked
                               Jones; Adam                                                                 discussion of legal strategy. It   "Confidential
                               Meshel; Rohan Citigroup Board of Directors;                                 states that it is "Privileged and  Supervisory
87‐6 August 14     Memo        Weerasinghe Citibank Board of Directors       FDIC            AC, WP, BEP   Confidential."                     Information."
                                                           Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 4 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)      Format     From/Author              To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination                     Notes
                                                                                                                                                                         Range?

                                                                                                                                               Document responds
                                                                                                                                               to specific request
                                                                                                                                               for information in
                                                                                                                                               connection with
                                                                                                                                               regulatory
                                                Greg Sullivan; Lara Santini;                                                                   investigation. First‐
                                                Constantine Pasvankias;                                                                        in‐time email is
                                                Annette Hennessy; John Leiby;                                                                  marked
                                                Michael Russo; Denise                                                                          "Confidential
                                                Schmedes; Ann Miner; Alyssa                                                                    Supervisory
                                                Mclaughlin; Audrey Schwarz;                                                                    Information" and
                                                Kathleen Aguiar; Michael                                                                       notes that
                                                Sutera; Rohan Weerasinghe                                                                      privileged
                                                (cc); Charles Sgro (cc); Adam                                                                  information “is
                                                Meshel (cc); Anita Romero (cc);                                                                being shared with
                                                Mei Lin Kwan‐Gett (cc); Mary                                                                   you as Confidential
                                                Reisert (cc); Karen Peetz (cc);                                                                Supervisory
                                 Curtis Tao;    Kevin Bailey (cc); Jenny Zou (cc); FDIC; FRBNY;                                                Information under
87‐7 August 18 & 23 Emails       Kevin Bailey   Shelley Dropkin (cc)               OCC            BEP                                          12 USC 1828(x).”            Yes


                                                                                                                                               Document responds
                                                                                                                                               to specific request
                                                                                                                                               for information in
                                                                                                                                               connection with
                                                                                                                                               regulatory
                               Eleanor Drew,                                                                                                   investigation. Cover
                               Stuart Riley at                                                                                                 email is marked
                               the direction of                                                                                                "Confidential
                               Citi internal                                      FDIC; FRBNY;                                                 Supervisory
87‐8 August 21      PowerPoint counsel          Citi Board of Directors           OCC             BEP                                          Information."               Yes
                                                Mary Reisert; Constanti
                                                Pasvankias; Kathleen Aguiar;
                                                Michael Russo; Kevin Bailey;                                                                   Identifies specific
                                                Julio Gurdian; Charlene Jones;                                                                 questions from
                                                Annette Hennessy; Lara Santini;                                                                regulators in
                                                John Leiby; Audrey Schwarz;                                                                    connection with
                                                Alyssa Mclaughlin; Michael                                                                     regulatory
                                                Sutera; Ann Miner; Denise                                                                      investigation.
                                                Schmedes; Greg Sullivan (cc);                                                                  Marked
                                                Sharon Farrell (cc); Karl                                                                      "Confidential
                                                Kolarsick (cc); John Weidmaier    FDIC; FRBNY;                                                 Supervisory
87‐9 August 28      Email      Curtis Tao       (cc)                              OCC             BEP                                          Information."               Yes
                                                           Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 5 of 33


                                                                                                                                                                        Beyond Date
Dkt.     Date(s)       Format   From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                          Range?


                                                                                                                                                Document updates
                                                                                                                                                regulators in
                                               Greg Sullivan; Lara Santini;                                                                     response to ongoing
                                               Constantine Pasvankias;                                                                          requests for
                                               Annette Hennessy; John Leiby;                                                                    information relating
                                               Michael Russo; Denise                                                                            to regulatory
                                               Schmedes; Ann Miner; Alyssa                                                                      investigation. Email
                                               Mclaughlin; Audrey Schwarz;                                                                      subject line includes
                                               Kathleen Aguiar; Michael                                                                         "Confidential
                                               Sutera; Rohan Weerasinghe     FDIC; FRBNY;                                                       Supervisory
87‐10 September 4    Email      Kevin Bailey   (cc); Karen Peetz (cc)        OCC               BEP                                              Information."               Yes


                                                                                                                                                 Document provided
                                                                                                                                                 to update regulators
                                                                                                                                                 in response to
                                                                                                                                                 ongoing requests
                                                                                                                                                 for information
                                                                                                                                                 relating to
                                                                                                             Briefing memo prepared by Citi      regulatory
                                                                                                             counsel, and containing the         investigation.
                                Stuart Riley;                                                                product of interviews with staff by Document discusses
                                Diana Miller;                                                                internal and external counsel,      specific questions
                                Kevin Bailey;                                                                mental impressions and              from regulators and
                                Mary Reisert;                                                                assessment of legal claims by       Citi's responses.
                                Charlene                                                                     internal and external counsel, and Cover email is
                                Jones; Curtis                                                                discussion of ongoing legal         marked
                                Tao; Christina                                                               investigation. The memo is          "Confidential
                                Helburn;       Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐11 September 1    Memo       Joshua Levine Citibank Board of Directors      OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes

                                                                                                                                                 Response to
                                                                                                                                                 question from
                                                                                                                                                 regulator
                                                                                                                                                 concerning
                                                                                                                                                 background relating
                                                                                                                                                 to regulatory
                                                                                                             Last‐in‐time email includes         investigation.
                                               Denise Schmedes; Ann Miner                                    information prepared by Citi        Marked
                                               (cc); Audrey Schwarz (cc);                                    counsel, and containing the         "Confidential
                                               Alyssa McLaughlin (cc); Mary                                  product of interviews with staff by Supervisory
87‐12 August 13–14   Emails     Curtis Tao     Reisert (cc)                    FRBNY           AC, BEP       internal counsel.                   Information."
                                                          Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 6 of 33


                                                                                                                                                                         Beyond Date
Dkt.     Date(s)     Format    From/Author                To, CC, BCC         Regulator(s)     Privilege    Attorney–Client/Work Product          Bank Examination                     Notes
                                                                                                                                                                           Range?

                                                                                                                                                Document updates
                                                                                                                                                regulators in
                                                                                                                                                response to ongoing
                                                                                                                                                requests for
                                                                                                                                                information relating
                                                                                                           Cover email contains summary of to regulatory
                                             Denise Schmedes; Alyssa                                       internal briefings and activity by investigation.
                                             McLaughlin; Ann Miner; Audrey                                 internal legal counsel. States that Marked
                                             Schwartz; Rohan Weerasinghe                                   it is attorney‐client privileged and "Confidential
                                             (cc); Adam Meshel (cc); Mary                                  provided subject to 12 USC           Supervisory
87‐13 August 14    Email       Curtis Tao    Reisert (cc)                      FRBNY         AC, BEP       1828(x).                             Information."
                                             Paco Ybarra; Gregory Frenzel;
                                             Tyler Dickson; Manuel Falco;
                                             Jason Rekate; Richard Zogheb;
                                             Thomas Cole; John McAuley;                                    Internal briefing memo prepared
                                             Colleen Gerard; Kayur Patel;                                  by Citi's internal counsel, and
                                             Santo Trombetta; Brendan                                      containing the product of
                                             Zeigon; Vincent Farrell; Eleanor                              interviews with staff by internal
                                             Drew; Carolyn Sheridan; Gary                                  counsel and mental impressions
                                             Rosen; Christine Maye; Piyush                                 and assessment of legal claims by
                                             Agrawal; Christian Buder; Brian                               internal and external counsel. It      Document updates
                                             Goldman; Jee Kymm; Satya                                      states that it is "Privileged &        regulators in
                                             Vithala; Ed Zagorski; Rohan                                   Confidential" and an                   response to ongoing
                                             Weerasinghe (cc); Adam Meshel                                 "Attorney‐Client Communication";       requests for
                                             (cc); Mei Lin Kwan‐Gett (cc);                                 the cover email further explains       information relating
                                             Anita Romero (cc); Curtis Tao                                 that "Though                           to regulatory
                                             (cc); James Gledhill (cc); Kepler                             Attorney‐Client Privileged, we are     investigation. Cover
                                             Geertsema (cc);                                               sending this internal briefing email   email is marked
                                             Julio Gurdian (cc); Charlene                                  to you as Confidential Supervisory     "Confidential
                                             Jones (cc); Tihitina Lina Dagnew                              Information under 12 USC               Supervisory
87‐14 August 13    Email Memo Mary Reisert   (cc); Mary Reisert (cc)           FRBNY         AC, WP, BEP   1828(x)."                              Information."

                                                                                                                                                Dcoument responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                                                                                                                                investigation.
                                                                                                                                                Marked
                                                                                                           Summary prepared by Citi
                                                                                                                                                "Confidential
                                                                                                           counsel, containing the results of
                                                                                                                                                Supervisory
                                                                                                           lawyers' "inquiries to internal Citi
                                                                                                                                                Information."
87‐15 August 14    Email Memo Curtis Tao     Curtis Tao                      FRBNY           AC, BEP       colleagues."
                                                          Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 7 of 33


                                                                                                                                                                         Beyond Date
Dkt.     Date(s)       Format   From/Author              To, CC, BCC              Regulator(s)     Privilege    Attorney–Client/Work Product      Bank Examination                     Notes
                                                                                                                                                                           Range?

                                                                                                                                                 Document updates
                                                                                                                                                 regulators in
                                                                                                                                                 response to ongoing
                                                                                                                                                 requests for
                                                                                                                                                 information relating
                                                                                                                                                 to regulatory
                                                                                                                                                 investigation.
                                               Kathleen Aguiar; Michael                                                                          Marked
                                               Sutera (cc); Rohan Weerasinghe                                                                    "Confidential
                                               (cc); Adam Meshel (cc); Mary                                                                      Supervisory
87‐16 August 15      Email      Curtis Tao     Reisert (cc)                   FRBNY              BEP                                             Information."


                                                                                                                                                  Document updates
                                                                                                                                                  regulators in
                                                                                                                                                  response to ongoing
                                                                                                                                                  requests for
                                                                                                                                                  information relating
                                                                                                                                                  to regulatory
                                                                                                               Internal briefing memo prepared investigation.
                                                                                                               by Citi's internal counsel, and    Document discusses
                                                                                                               containing the product of          specific questions
                                                                                                               interviews with staff by internal  from regulators and
                                Mary Reisert;                                                                  counsel and mental impressions Citi's responses.
                                Charlene                                                                       and assessment of legal claims by Cover email is
                                Jones; Julio                                                                   internal and external counsel, and marked
                                Gurdian; Adam                                                                  discussion of legal strategy. It   "Confidential
                                Meshel; Rohan Citigroup Board of Directors;                                    states that it is "Privileged and  Supervisory
87‐17 August 14      Memo       Weerasinghe Citibank Board of Directors         FRBNY            AC, WP, BEP   Confidential."                     Information."

                                                                                                                                                 Document responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                                                                                                                 regulatory
                                               Greg Sullivan; Lara Santini;                                                                      investigation. First‐
                                               Constantine Pasvankias;                                                                           in‐time email is
                                               Annette Hennessy; John Leiby;                                                                     marked
                                               Michael Russo; Denise                                                                             "Confidential
                                               Schmedes; Ann Miner; Alyssa                                                                       Supervisory
                                               Mclaughlin; Audrey Schwarz;                                                                       Information" and
                                               Kathleen Aguiar; Michael                                                                          notes that
                                               Sutera; Rohan Weerasinghe                                                                         privileged
                                               (cc); Charles Sgro (cc); Adam                                                                     information “is
                                               Meshel (cc); Anita Romero (cc);                                                                   being shared with
                                               Mei Lin Kwan‐Gett (cc); Mary                                                                      you as Confidential
                                               Reisert (cc); Karen Peetz (cc);                                                                   Supervisory
                                Curtis Tao;    Kevin Bailey (cc); Jenny Zou (cc); FDIC; FRBNY;                                                   Information under
87‐18 August 18 & 23 Emails     Kevin Bailey   Shelley Dropkin (cc)               OCC            BEP                                             12 USC 1828(x).”            Yes
                                                           Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 8 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)      Format     From/Author              To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination                                               Notes
                                                                                                                                                                         Range?


                                                                                                                                               Document responds
                                                                                                                                               to specific request
                                                                                                                                               for information in
                                                                                                                                               connection with
                                                                                                                                               regulatory
                               Eleanor Drew,                                                                                                   investigation. Cover
                               Stuart Riley at                                                                                                 email is marked
                               the direction of                                                                                                "Confidential
                               Citi internal                                      FDIC; FRBNY;                                                 Supervisory
87‐19 August 21     PowerPoint counsel          Citi Board of Directors           OCC             BEP                                          Information."               Yes
                                                Mary Reisert; Constanti
                                                Pasvankias; Kathleen Aguiar;
                                                Michael Russo; Kevin Bailey;                                                                   Identifies specific
                                                Julio Gurdian; Charlene Jones;                                                                 questions from
                                                Annette Hennessy; Lara Santini;                                                                regulators in
                                                John Leiby; Audrey Schwarz;                                                                    connection with
                                                Alyssa Mclaughlin; Michael                                                                     regulatory
                                                Sutera; Ann Miner; Denise                                                                      investigation.
                                                Schmedes; Greg Sullivan (cc);                                                                  Marked
                                                Sharon Farrell (cc); Karl                                                                      "Confidential
                                                Kolarsick (cc); John Weidmaier    FDIC; FRBNY;                                                 Supervisory
87‐20 August 28     Email      Curtis Tao       (cc)                              OCC             BEP                                          Information."               Yes
                                                                                                                                               Regulator's list of
                                                                                                                                               questions relating
                                                                                                                                               to regulatory
                                                                                                                                               investigation.
      August 28 &                Alyssa         Curtis Tao; Ann Miner; Audrey                                                                  Marked                                References matters beyond the August 11 transfer, which are
87‐21 September 1   Emails       McLaughlin     Schwarz; Kianne Gumbs             FRBNY           BEP                                          "RESTRICTED FR."            Yes       irrelevant and not discoverable.


                                                                                                                                               Document updates
                                                                                                                                               regulators in
                                                Greg Sullivan; Lara Santini;                                                                   response to ongoing
                                                Constantine Pasvankias;                                                                        requests for
                                                Annette Hennessy; John Leiby;                                                                  information relating
                                                Michael Russo; Denise                                                                          to regulatory
                                                Schmedes; Ann Miner; Alyssa                                                                    investigation. Email
                                                Mclaughlin; Audrey Schwarz;                                                                    subject line includes
                                                Kathleen Aguiar; Michael                                                                       "Confidential
                                                Sutera; Rohan Weerasinghe     FDIC; FRBNY;                                                     Supervisory
87‐22 September 4   Email        Kevin Bailey   (cc); Karen Peetz (cc)        OCC                 BEP                                          Information."               Yes
                                                          Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 9 of 33


                                                                                                                                                                         Beyond Date
Dkt.     Date(s)      Format   From/Author               To, CC, BCC            Regulator(s)     Privilege    Attorney–Client/Work Product        Bank Examination                     Notes
                                                                                                                                                                           Range?


                                                                                                                                                 Document provided
                                                                                                                                                 to update regulators
                                                                                                                                                 in response to
                                                                                                                                                 ongoing requests
                                                                                                                                                 for information
                                                                                                                                                 relating to
                                                                                                             Briefing memo prepared by Citi      regulatory
                                                                                                             counsel, and containing the         investigation.
                               Stuart Riley;                                                                 product of interviews with staff by Document discusses
                               Diana Miller;                                                                 internal and external counsel,      specific questions
                               Kevin Bailey;                                                                 mental impressions and              from regulators and
                               Mary Reisert;                                                                 assessment of legal claims by       Citi's responses.
                               Charlene                                                                      internal and external counsel, and Cover email is
                               Jones; Curtis                                                                 discussion of ongoing legal         marked
                               Tao; Christina                                                                investigation. The memo is          "Confidential
                               Helburn;       Citigroup Board of Directors;   FDIC; FRBNY;                   stamped "PRIVILEGED AND             Supervisory
87‐23 September 1   Memo       Joshua Levine Citibank Board of Directors      OCC              AC, WP, BEP   CONFIDENTIAL."                      Information."               Yes

                                                                                                                                                Response to
                                                                                                                                                question from
                                                                                                                                                regulator
                                                                                                                                                concerning
                                                                                                             Email includes information         background relating
                                                                                                             prepared by Citi counsel, and      to regulatory
                                              Greg Sullivan; Lara Santini;                                   containing the product of          investigation.
                                              Brendan Zeigon; Constanti                                      interviews with staff by internal  Marked
                                              Pasvankias; Tyler Dickson; Jason                               counsel and mental impressions "Confidential
                                              Rekate; Santo Trombetta; Mary                                  and assessments of legal claims by Supervisory
87‐24 August 14     Email      Curtis Tao     Reisert                          OCC             AC, WP, BEP   internal and external counsel.     Information."

                                                                                                                                                  Document updates
                                                                                                                                                  regulators in
                                                                                                                                                  response to ongoing
                                                                                                                                                  requests for
                                              Greg Sullivan; Lara Santini (cc);                                                                   information relating
                                              Constantine Pasvankias (cc);                                   Cover email contains summary of to regulatory
                                              Paco Ybarra (cc); Gregory                                      internal briefings and activity by investigation.
                                              Frenzel (cc); Brad Hu (cc); Jason                              internal legal counsel. States that Marked
                                              Rekate (cc); Tyler Dickson (cc);                               it is attorney‐client privileged and "Confidential
                                              Karen Peetz (cc); Kevin Bailey                                 provided subject to 12 USC           Supervisory
87‐25 August 14     Email      Curtis Tao     (cc); Rohan Weerasinghe (cc)      OCC            AC, BEP       1828(x).                             Information."
                                                          Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 10 of 33


                                                                                                                                                                          Beyond Date
Dkt.     Date(s)     Format    From/Author                To, CC, BCC          Regulator(s)     Privilege    Attorney–Client/Work Product          Bank Examination                     Notes
                                                                                                                                                                            Range?
                                             Paco Ybarra; Gregory Frenzel;
                                             Tyler Dickson; Manuel Falco;
                                             Jason Rekate; Richard Zogheb;
                                             Thomas Cole; John McAuley;                                     Internal briefing memo prepared
                                             Colleen Gerard; Kayur Patel;                                   by Citi's internal counsel, and
                                             Santo Trombetta; Brendan                                       containing the product of
                                             Zeigon; Vincent Farrell; Eleanor                               interviews with staff by internal
                                             Drew; Carolyn Sheridan; Gary                                   counsel and mental impressions
                                             Rosen; Christine Maye; Piyush                                  and assessment of legal claims by
                                             Agrawal; Christian Buder; Brian                                internal and external counsel. It      Document updates
                                             Goldman; Jee Kymm; Satya                                       states that it is "Privileged &        regulators in
                                             Vithala; Ed Zagorski; Rohan                                    Confidential" and an                   response to ongoing
                                             Weerasinghe (cc); Adam Meshel                                  "Attorney‐Client Communication";       requests for
                                             (cc); Mei Lin Kwan‐Gett (cc);                                  the cover email further explains       information relating
                                             Anita Romero (cc); Curtis Tao                                  that "Though                           to regulatory
                                             (cc); James Gledhill (cc); Kepler                              Attorney‐Client Privileged, we are     investigation. Cover
                                             Geertsema (cc);                                                sending this internal briefing email   email is marked
                                             Julio Gurdian (cc); Charlene                                   to you as Confidential Supervisory     "Confidential
                                             Jones (cc); Tihitina Lina Dagnew                               Information under 12 USC               Supervisory
87‐26 August 13    Email Memo Mary Reisert   (cc); Mary Reisert (cc)           OCC            AC, WP, BEP   1828(x)."                              Information."

                                                                                                                                                 Dcoument responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                                                                                                                 regulatory
                                                                                                                                                 investigation.
                                                                                                                                                 Marked
                                                                                                            Summary prepared by Citi
                                                                                                                                                 "Confidential
                                                                                                            counsel, containing the results of
                                                                                                                                                 Supervisory
                                                                                                            lawyers' "inquiries to internal Citi
                                                                                                                                                 Information."
87‐27 August 14    Email Memo Curtis Tao     Curtis Tao                      OCC              AC, BEP       colleagues."

                                                                                                                                                   Document updates
                                                                                                                                                   regulators in
                                                                                                                                                   response to ongoing
                                                                                                                                                   requests for
                                                                                                                                                   information relating
                                                                                                                                                   to regulatory
                                                                                                                                                   investigation.
                                             Kathleen Aguiar; Michael                                                                              Marked
                                             Sutera (cc); Rohan Weerasinghe                                                                        "Confidential
                                             (cc); Adam Meshel (cc); Mary                                                                          Supervisory
87‐28 August 15    Email       Curtis Tao    Reisert (cc)                   OCC               BEP                                                  Information."
                                                            Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 11 of 33


                                                                                                                                                                            Beyond Date
Dkt.     Date(s)       Format      From/Author              To, CC, BCC              Regulator(s)     Privilege    Attorney–Client/Work Product      Bank Examination                     Notes
                                                                                                                                                                              Range?


                                                                                                                                                     Document updates
                                                                                                                                                     regulators in
                                                                                                                                                     response to ongoing
                                                                                                                                                     requests for
                                                                                                                                                     information relating
                                                                                                                                                     to regulatory
                                                                                                                  Internal briefing memo prepared investigation.
                                                                                                                  by Citi's internal counsel, and    Document discusses
                                                                                                                  containing the product of          specific questions
                                                                                                                  interviews with staff by internal  from regulators and
                                  Mary Reisert;                                                                   counsel and mental impressions Citi's responses.
                                  Charlene                                                                        and assessment of legal claims by Cover email is
                                  Jones; Julio                                                                    internal and external counsel, and marked
                                  Gurdian; Adam                                                                   discussion of legal strategy. It   "Confidential
                                  Meshel; Rohan Citigroup Board of Directors;                                     states that it is "Privileged and  Supervisory
87‐29 August 14      Memo         Weerasinghe Citibank Board of Directors          OCC              AC, WP, BEP   Confidential."                     Information."

                                                                                                                                                    Document responds
                                                                                                                                                    to specific request
                                                                                                                                                    for information in
                                                                                                                                                    connection with
                                                                                                                                                    regulatory
                                                  Greg Sullivan; Lara Santini;                                                                      investigation. First‐
                                                  Constantine Pasvankias;                                                                           in‐time email is
                                                  Annette Hennessy; John Leiby;                                                                     marked
                                                  Michael Russo; Denise                                                                             "Confidential
                                                  Schmedes; Ann Miner; Alyssa                                                                       Supervisory
                                                  Mclaughlin; Audrey Schwarz;                                                                       Information" and
                                                  Kathleen Aguiar; Michael                                                                          notes that
                                                  Sutera; Rohan Weerasinghe                                                                         privileged
                                                  (cc); Charles Sgro (cc); Adam                                                                     information “is
                                                  Meshel (cc); Anita Romero (cc);                                                                   being shared with
                                                  Mei Lin Kwan‐Gett (cc); Mary                                                                      you as Confidential
                                                  Reisert (cc); Karen Peetz (cc);                                                                   Supervisory
                                  Curtis Tao;     Kevin Bailey (cc); Jenny Zou (cc); FDIC; FRBNY;                                                   Information under
87‐30 August 18 & 23 Emails       Kevin Bailey    Shelley Dropkin (cc)               OCC            BEP                                             12 USC 1828(x).”            Yes


                                                                                                                                                    Document responds
                                                                                                                                                    to specific request
                                                                                                                                                    for information in
                                                                                                                                                    connection with
                                                                                                                                                    regulatory
                                Eleanor Drew,                                                                                                       investigation. Cover
                                Stuart Riley at                                                                                                     email is marked
                                the direction of                                                                                                    "Confidential
                                Citi internal                                      FDIC; FRBNY;                                                     Supervisory
87‐31 August 21      PowerPoint counsel          Citi Board of Directors           OCC              BEP                                             Information."               Yes
                                                        Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 12 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)      Format   From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                         Range?
                                              Mary Reisert; Constanti
                                              Pasvankias; Kathleen Aguiar;
                                              Michael Russo; Kevin Bailey;                                                                     Identifies specific
                                              Julio Gurdian; Charlene Jones;                                                                   questions from
                                              Annette Hennessy; Lara Santini;                                                                  regulators in
                                              John Leiby; Audrey Schwarz;                                                                      connection with
                                              Alyssa Mclaughlin; Michael                                                                       regulatory
                                              Sutera; Ann Miner; Denise                                                                        investigation.
                                              Schmedes; Greg Sullivan (cc);                                                                    Marked
                                              Sharon Farrell (cc); Karl                                                                        "Confidential
                                              Kolarsick (cc); John Weidmaier FDIC; FRBNY;                                                      Supervisory
87‐32 August 28     Email      Curtis Tao     (cc)                            OCC             BEP                                              Information."               Yes
                                                                                                                                               Regulator's
                                                                                                                                               questions and Citi's
                                                                                                                                               answers relating to
                                                                                                                                               regulatory
                                                                                                                                               investigation.
                                                                                                                                               Marked
                                                                                                                                               "Confidential
                               John Leiby;                                                                                                     Supervisory
87‐33 August 28     Emails     Curtis Tao     Curtis Tao; John Leiby          OCC             BEP                                              Information."               Yes


                                                                                                                                               Document updates
                                                                                                                                               regulators in
                                              Greg Sullivan; Lara Santini;                                                                     response to ongoing
                                              Constantine Pasvankias;                                                                          requests for
                                              Annette Hennessy; John Leiby;                                                                    information relating
                                              Michael Russo; Denise                                                                            to regulatory
                                              Schmedes; Ann Miner; Alyssa                                                                      investigation. Email
                                              Mclaughlin; Audrey Schwarz;                                                                      subject line includes
                                              Kathleen Aguiar; Michael                                                                         "Confidential
                                              Sutera; Rohan Weerasinghe     FDIC; FRBNY;                                                       Supervisory
87‐34 September 4   Email      Kevin Bailey   (cc); Karen Peetz (cc)        OCC               BEP                                              Information."               Yes


                                                                                                                                                Document provided
                                                                                                                                                to update regulators
                                                                                                                                                in response to
                                                                                                                                                ongoing requests
                                                                                                                                                for information
                                                                                                                                                relating to
                                                                                                            Briefing memo prepared by Citi      regulatory
                                                                                                            counsel, and containing the         investigation.
                               Stuart Riley;                                                                product of interviews with staff by Document discusses
                               Diana Miller;                                                                internal and external counsel,      specific questions
                               Kevin Bailey;                                                                mental impressions and              from regulators and
                               Mary Reisert;                                                                assessment of legal claims by       Citi's responses.
                               Charlene                                                                     internal and external counsel, and Cover email is
                               Jones; Curtis                                                                discussion of ongoing legal         marked
                               Tao; Christina                                                               investigation. The memo is          "Confidential
                               Helburn;       Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐35 September 1   Memo       Joshua Levine Citibank Board of Directors      OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes
   Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 13 of 33




FRBNY COMMUNICATIONS
                                                        Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 14 of 33


BEP = bank examination/deliberative process privilege and protection of confidential supervisory information. The applicable regulator(s) have asserted those protections as to each document listed below
AC = attorney‐client privilege
WP = work product protection
Shading indicates document families
Red names are Citi counsel; bold names are regulatory personnel.

Communications with the Federal Reserve Board/Federal Reserve Bank of New York

                                                                                                                                                                                     Beyond Date
Dkt.       Date(s)        Format      From/Author               To, CC, BCC              Regulator(s)     Privilege      Attorney–Client/Work Product          Bank Examination                              Notes
                                                                                                                                                                                       Range?


                                                                                                                                                           Response to
                                                                                                                                                           question from
                                                                                                                                                           regulator concerning
                                                                                                                                                           background relating
                                                                                                                                                           to regulatory
                                                                                                                       Last‐in‐time email includes         investigation.
                                                     Denise Schmedes; Ann Miner                                        information prepared by Citi        Marked
                                                     (cc); Audrey Schwarz (cc); Alyssa                                 counsel, and containing the         "Confidential
                                                     McLaughlin (cc); Mary Reisert                                     product of interviews with staff by Supervisory
87‐12 August 13–14     Emails        Curtis Tao      (cc)                              FRBNY            AC, BEP        internal counsel.                   Information."

                                                                                                                                                              Document updates
                                                                                                                                                              regulators in
                                                                                                                                                              response to ongoing
                                                                                                                                                              requests for
                                                                                                                                                              information relating
                                                                                                                       Cover email contains summary of to regulatory
                                                     Denise Schmedes; Alyssa                                           internal briefings and activity by     investigation.
                                                     McLaughlin; Ann Miner; Audrey                                     internal legal counsel. States that it Marked
                                                     Schwartz; Rohan Weerasinghe                                       is attorney‐client privileged and      "Confidential
                                                     (cc); Adam Meshel (cc); Mary                                      provided subject to 12 USC             Supervisory
87‐13 August 14        Email         Curtis Tao      Reisert (cc)                       FRBNY           AC, BEP        1828(x).                               Information."
                                                     Paco Ybarra; Gregory Frenzel;
                                                     Tyler Dickson; Manuel Falco;
                                                     Jason Rekate; Richard Zogheb;
                                                     Thomas Cole; John McAuley;                                        Internal briefing memo prepared
                                                     Colleen Gerard; Kayur Patel;                                      by Citi's internal counsel, and
                                                     Santo Trombetta; Brendan                                          containing the product of
                                                     Zeigon; Vincent Farrell; Eleanor                                  interviews with staff by internal
                                                     Drew; Carolyn Sheridan; Gary                                      counsel and mental impressions
                                                     Rosen; Christine Maye; Piyush                                     and assessment of legal claims by
                                                     Agrawal; Christian Buder; Brian                                   internal and external counsel. It      Document updates
                                                     Goldman; Jee Kymm; Satya                                          states that it is "Privileged &        regulators in
                                                     Vithala; Ed Zagorski; Rohan                                       Confidential" and an                   response to ongoing
                                                     Weerasinghe (cc); Adam Meshel                                     "Attorney‐Client Communication";       requests for
                                                     (cc); Mei Lin Kwan‐Gett (cc);                                     the cover email further explains       information relating
                                                     Anita Romero (cc); Curtis Tao                                     that "Though                           to regulatory
                                                     (cc); James Gledhill (cc); Kepler                                 Attorney‐Client Privileged, we are     investigation. Cover
                                                     Geertsema (cc);                                                   sending this internal briefing email   email is marked
                                                     Julio Gurdian (cc); Charlene Jones                                to you as Confidential Supervisory     "Confidential
                                                     (cc); Tihitina Lina Dagnew (cc);                                  Information under 12 USC               Supervisory
87‐14 August 13        Email Memo Mary Reisert       Mary Reisert (cc)                  FRBNY           AC, WP, BEP    1828(x)."                              Information."
                                                  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 15 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)     Format     From/Author                 To, CC, BCC         Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                    Notes
                                                                                                                                                                         Range?
                                                                                                                                                Dcoument responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                                                                                                                                investigation.
                                                                                                                                                Marked
                                                                                                             Summary prepared by Citi counsel,
                                                                                                                                                "Confidential
                                                                                                             containing the results of lawyers'
                                                                                                                                                Supervisory
                                                                                                             "inquiries to internal Citi
                                                                                                                                                Information."
87‐15 August 14    Email Memo Curtis Tao       Curtis Tao                      FRBNY           AC, BEP       colleagues."

                                                                                                                                                Document updates
                                                                                                                                                regulators in
                                                                                                                                                response to ongoing
                                                                                                                                                requests for
                                                                                                                                                information relating
                                                                                                                                                to regulatory
                                                                                                                                                investigation.
                                               Kathleen Aguiar; Michael Sutera                                                                  Marked
                                               (cc); Rohan Weerasinghe (cc);                                                                    "Confidential
                                               Adam Meshel (cc); Mary Reisert                                                                   Supervisory
87‐16 August 15    Email       Curtis Tao      (cc)                            FRBNY           BEP                                              Information."


                                                                                                                                                Document updates
                                                                                                                                                regulators in
                                                                                                                                                response to ongoing
                                                                                                                                                requests for
                                                                                                                                                information relating
                                                                                                                                                to regulatory
                                                                                                             Internal briefing memo prepared investigation.
                                                                                                             by Citi's internal counsel, and    Document discusses
                                                                                                             containing the product of          specific questions
                                                                                                             interviews with staff by internal  from regulators and
                               Mary Reisert;                                                                 counsel and mental impressions     Citi's responses.
                               Charlene Jones;                                                               and assessment of legal claims by Cover email is
                               Julio Gurdian;                                                                internal and external counsel, and marked
                               Adam Meshel;                                                                  discussion of legal strategy. It   "Confidential
                               Rohan           Citigroup Board of Directors;                                 states that it is "Privileged and  Supervisory
87‐17 August 14    Memo        Weerasinghe Citibank Board of Directors         FRBNY           AC, WP, BEP   Confidential."                     Information."
                                                     Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 16 of 33


                                                                                                                                                                          Beyond Date
Dkt.      Date(s)      Format      From/Author               To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination                                                Notes
                                                                                                                                                                            Range?


                                                                                                                                                  Document responds
                                                                                                                                                  to specific request
                                                                                                                                                  for information in
                                                                                                                                                  connection with
                                                  Greg Sullivan; Lara Santini;                                                                    regulatory
                                                  Constantine Pasvankias; Annette                                                                 investigation. First‐
                                                  Hennessy; John Leiby; Michael                                                                   in‐time email is
                                                  Russo; Denise Schmedes; Ann                                                                     marked
                                                  Miner; Alyssa Mclaughlin;                                                                       "Confidential
                                                  Audrey Schwarz; Kathleen                                                                        Supervisory
                                                  Aguiar; Michael Sutera; Rohan                                                                   Information" and
                                                  Weerasinghe (cc); Charles Sgro                                                                  notes that privileged
                                                  (cc); Adam Meshel (cc); Anita                                                                   information “is
                                                  Romero (cc); Mei Lin Kwan‐Gett                                                                  being shared with
                                                  (cc); Mary Reisert (cc); Karen                                                                  you as Confidential
                                                  Peetz (cc); Kevin Bailey (cc);                                                                  Supervisory
                                  Curtis Tao;     Jenny Zou (cc); Shelley Dropkin FDIC; FRBNY;                                                    Information under
87‐18 August 18 & 23 Emails       Kevin Bailey    (cc)                            OCC                BEP                                          12 USC 1828(x).”            Yes


                                                                                                                                                  Document responds
                                                                                                                                                  to specific request
                                                                                                                                                  for information in
                                                                                                                                                  connection with
                                                                                                                                                  regulatory
                                Eleanor Drew,                                                                                                     investigation. Cover
                                Stuart Riley at                                                                                                   email is marked
                                the direction of                                                                                                  "Confidential
                                Citi internal                                       FDIC; FRBNY;                                                  Supervisory
87‐19 August 21      PowerPoint counsel          Citi Board of Directors            OCC              BEP                                          Information."               Yes

                                                  Mary Reisert; Constanti
                                                  Pasvankias; Kathleen Aguiar;                                                                    Identifies specific
                                                  Michael Russo; Kevin Bailey;                                                                    questions from
                                                  Julio Gurdian; Charlene Jones;                                                                  regulators in
                                                  Annette Hennessy; Lara Santini;                                                                 connection with
                                                  John Leiby; Audrey Schwarz;                                                                     regulatory
                                                  Alyssa Mclaughlin; Michael                                                                      investigation.
                                                  Sutera; Ann Miner; Denise                                                                       Marked
                                                  Schmedes; Greg Sullivan (cc);                                                                   "Confidential
                                                  Sharon Farrell (cc); Karl Kolarsick FDIC; FRBNY;                                                Supervisory
87‐20 August 28      Email        Curtis Tao      (cc); John Weidmaier (cc)           OCC            BEP                                          Information."               Yes
                                                                                                                                                  Regulator's list of
                                                                                                                                                  questions relating to
                                                                                                                                                  regulatory
                                                                                                                                                  investigation.
      August 28 &                 Alyssa          Curtis Tao; Ann Miner; Audrey                                                                   Marked                                References matters beyond the August 11 transfer, which are
87‐21 September 1    Emails       McLaughlin      Schwarz; Kianne Gumbs             FRBNY            BEP                                          "RESTRICTED FR."            Yes       irrelevant and not discoverable.
                                                  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 17 of 33


                                                                                                                                                                        Beyond Date
Dkt.     Date(s)      Format    From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                          Range?


                                                                                                                                                Document updates
                                                                                                                                                regulators in
                                               Greg Sullivan; Lara Santini;                                                                     response to ongoing
                                               Constantine Pasvankias; Annette                                                                  requests for
                                               Hennessy; John Leiby; Michael                                                                    information relating
                                               Russo; Denise Schmedes; Ann                                                                      to regulatory
                                               Miner; Alyssa Mclaughlin;                                                                        investigation. Email
                                               Audrey Schwarz; Kathleen                                                                         subject line includes
                                               Aguiar; Michael Sutera; Rohan                                                                    "Confidential
                                               Weerasinghe (cc); Karen Peetz   FDIC; FRBNY;                                                     Supervisory
87‐22 September 4   Email      Kevin Bailey    (cc)                            OCC             BEP                                              Information."               Yes




                                                                                                                                                 Document provided
                                                                                                                                                 to update regulators
                                                                                                                                                 in response to
                                                                                                                                                 ongoing requests for
                                                                                                                                                 information relating
                                                                                                             Briefing memo prepared by Citi      to regulatory
                                                                                                             counsel, and containing the         investigation.
                               Stuart Riley;                                                                 product of interviews with staff by Document discusses
                               Diana Miller;                                                                 internal and external counsel,      specific questions
                               Kevin Bailey;                                                                 mental impressions and              from regulators and
                               Mary Reisert;                                                                 assessment of legal claims by       Citi's responses.
                               Charlene Jones;                                                               internal and external counsel, and Cover email is
                               Curtis Tao;                                                                   discussion of ongoing legal         marked
                               Christina                                                                     investigation. The memo is          "Confidential
                               Helburn;        Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐23 September 1   Memo       Joshua Levine Citibank Board of Directors       OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes
   Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 18 of 33




FDIC COMMUNICATIONS
                                                        Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 19 of 33


BEP = bank examination/deliberative process privilege and protection of confidential supervisory information. The applicable regulator(s) have asserted those protections as to each document listed
below.
AC = attorney‐client privilege
WP = work product protection
Shading indicates document families
Red names are Citi counsel; bold names are regulatory personnel.

Communications with the FDIC

                                                                                                                                                                                     Beyond Date
Dkt.       Date(s)        Format      From/Author               To, CC, BCC              Regulator(s)      Privilege     Attorney–Client/Work Product          Bank Examination
                                                                                                                                                                                       Range?
                                                                                                                                                              Document contains
                                                                                                                                                              questions from
                                                                                                                                                              regulator followed
                                                                                                                                                              by answers from
                                                                                                                                                              Citi, relating to
                                                                                                                       Emails prepared by Citi counsel,       regulatory
                                                                                                                       and containing the product of          investigation.
                                                     Kathleen Aguiar; Michael                                          interviews with staff by internal      Marked
                                     Curtis Tao;     Sutera; Curtis Tao; Mary Reisert                                  counsel, mental impressions and        "Confidential
                                     Kathleen        (cc); Gregory Frenzel (cc); Beth                                  assessment of legal claims by          Supervisory
87‐1 August 13–14      Emails        Aguiar          Rudofker (cc)                    FDIC              AC, WP, BEP    internal and external counsel.         Information."

                                                                                                                                                              Document updates
                                                                                                                                                              regulators in
                                                                                                                                                              response to ongoing
                                                                                                                                                              requests for
                                                                                                                                                              information relating
                                                                                                                       Cover email contains summary of to regulatory
                                                                                                                       internal briefings and activity by     investigation.
                                                     Kathleen Aguiar; Michael                                          internal legal counsel. States that it Marked
                                                     Sutera; Rohan Weerasinghe (cc);                                   is attorney‐client privileged and      "Confidential
                                                     Adam Meshel (cc); Mary Reisert                                    provided subject to 12 USC             Supervisory
87‐2 August 14         Email         Curtis Tao      (cc)                               FDIC            AC, BEP        1828(x).                               Information."
                                                     Paco Ybarra; Gregory Frenzel;
                                                     Tyler Dickson; Manuel Falco;
                                                     Jason Rekate; Richard Zogheb;
                                                     Thomas Cole; John McAuley;                                        Internal briefing memo prepared
                                                     Colleen Gerard; Kayur Patel;                                      by Citi's internal counsel, and
                                                     Santo Trombetta; Brendan                                          containing the product of
                                                     Zeigon; Vincent Farrell; Eleanor                                  interviews with staff by internal
                                                     Drew; Carolyn Sheridan; Gary                                      counsel and mental impressions
                                                     Rosen; Christine Maye; Piyush                                     and assessment of legal claims by
                                                     Agrawal; Christian Buder; Brian                                   internal and external counsel. It      Document updates
                                                     Goldman; Jee Kymm; Satya                                          states that it is "Privileged &        regulators in
                                                     Vithala; Ed Zagorski; Rohan                                       Confidential" and an                   response to ongoing
                                                     Weerasinghe (cc); Adam Meshel                                     "Attorney‐Client Communication";       requests for
                                                     (cc); Mei Lin Kwan‐Gett (cc);                                     the cover email further explains       information relating
                                                     Anita Romero (cc); Curtis Tao                                     that "Though                           to regulatory
                                                     (cc); James Gledhill (cc); Kepler                                 Attorney‐Client Privileged, we are     investigation. Cover
                                                     Geertsema (cc);                                                   sending this internal briefing email   email is marked
                                                     Julio Gurdian (cc); Charlene Jones                                to you as Confidential Supervisory     "Confidential
                                                     (cc); Tihitina Lina Dagnew (cc);                                  Information under 12 USC               Supervisory
87‐3 August 13         Email Memo Mary Reisert       Mary Reisert (cc)                  FDIC            AC, WP, BEP    1828(x)."                              Information."
                                                  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 20 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)     Format     From/Author                 To, CC, BCC         Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination
                                                                                                                                                                         Range?
                                                                                                                                                Dcoument responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                                                                                                                                investigation.
                                                                                                                                                Marked
                                                                                                             Summary prepared by Citi counsel,
                                                                                                                                                "Confidential
                                                                                                             containing the results of lawyers'
                                                                                                                                                Supervisory
                                                                                                             "inquiries to internal Citi
                                                                                                                                                Information."
87‐4 August 14     Email Memo Curtis Tao       Curtis Tao                      FDIC            AC, BEP       colleagues."

                                                                                                                                               Document updates
                                                                                                                                               regulators in
                                                                                                                                               response to ongoing
                                                                                                                                               requests for
                                                                                                                                               information relating
                                                                                                                                               to regulatory
                                                                                                                                               investigation.
                                               Kathleen Aguiar; Michael Sutera                                                                 Marked
                                               (cc); Rohan Weerasinghe (cc);                                                                   "Confidential
                                               Adam Meshel (cc); Mary Reisert                                                                  Supervisory
87‐5 August 15     Email       Curtis Tao      (cc)                            FDIC            BEP                                             Information."




                                                                                                                                                Document provided
                                                                                                                                                to update regulators
                                                                                                                                                in response to
                                                                                                                                                ongoing requests for
                                                                                                                                                information relating
                                                                                                                                                to regulatory
                                                                                                             Internal briefing memo prepared investigation.
                                                                                                             by Citi's internal counsel, and    Document discusses
                                                                                                             containing the product of          specific questions
                                                                                                             interviews with staff by internal  from regulators and
                               Stuart Riley;                                                                 counsel and mental impressions     Citi's responses.
                               Mary Reisert;                                                                 and assessment of legal claims by Cover email is
                               Charlene Jones;                                                               internal and external counsel, and marked
                               Adam Meshel;                                                                  discussion of legal strategy. It   "Confidential
                               Rohan           Citigroup Board of Directors;                                 states that it is "Privileged and  Supervisory
87‐6 August 14     Memo        Weerasinghe Citibank Board of Directors         FDIC            AC, WP, BEP   Confidential."                     Information."
                                                    Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 21 of 33


                                                                                                                                                                         Beyond Date
Dkt.     Date(s)       Format     From/Author               To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination
                                                                                                                                                                           Range?


                                                                                                                                                 Document responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                 Greg Sullivan; Lara Santini;                                                                    regulatory
                                                 Constantine Pasvankias; Annette                                                                 investigation. First‐
                                                 Hennessy; John Leiby; Michael                                                                   in‐time email is
                                                 Russo; Denise Schmedes; Ann                                                                     marked
                                                 Miner; Alyssa Mclaughlin;                                                                       "Confidential
                                                 Audrey Schwarz; Kathleen                                                                        Supervisory
                                                 Aguiar; Michael Sutera; Rohan                                                                   Information" and
                                                 Weerasinghe (cc); Charles Sgro                                                                  notes that privileged
                                                 (cc); Adam Meshel (cc); Anita                                                                   information “is
                                                 Romero (cc); Mei Lin Kwan‐Gett                                                                  being shared with
                                                 (cc); Mary Reisert (cc); Karen                                                                  you as Confidential
                                                 Peetz (cc); Kevin Bailey (cc);                                                                  Supervisory
                                 Curtis Tao;     Jenny Zou (cc); Shelley Dropkin FDIC; FRBNY;                                                    Information under
87‐7 August 18 & 23 Emails       Kevin Bailey    (cc)                            OCC                BEP                                          12 USC 1828(x).”            Yes


                                                                                                                                                 Document responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                                                                                                                 regulatory
                               Eleanor Drew,                                                                                                     investigation. Cover
                               Stuart Riley at                                                                                                   email is marked
                               the direction of                                                                                                  "Confidential
                               Citi internal                                       FDIC; FRBNY;                                                  Supervisory
87‐8 August 21      PowerPoint counsel          Citi Board of Directors            OCC              BEP                                          Information."               Yes

                                                 Mary Reisert; Constanti
                                                 Pasvankias; Kathleen Aguiar;                                                                    Identifies specific
                                                 Michael Russo; Kevin Bailey;                                                                    questions from
                                                 Julio Gurdian; Charlene Jones;                                                                  regulators in
                                                 Annette Hennessy; Lara Santini;                                                                 connection with
                                                 John Leiby; Audrey Schwarz;                                                                     regulatory
                                                 Alyssa Mclaughlin; Michael                                                                      investigation.
                                                 Sutera; Ann Miner; Denise                                                                       Marked
                                                 Schmedes; Greg Sullivan (cc);                                                                   "Confidential
                                                 Sharon Farrell (cc); Karl Kolarsick FDIC; FRBNY;                                                Supervisory
87‐9 August 28      Email        Curtis Tao      (cc); John Weidmaier (cc)           OCC            BEP                                          Information."               Yes


                                                                                                                                                 Document updates
                                                                                                                                                 regulators in
                                                 Greg Sullivan; Lara Santini;                                                                    response to ongoing
                                                 Constantine Pasvankias; Annette                                                                 requests for
                                                 Hennessy; John Leiby; Michael                                                                   information relating
                                                 Russo; Denise Schmedes; Ann                                                                     to regulatory
                                                 Miner; Alyssa Mclaughlin;                                                                       investigation. Email
                                                 Audrey Schwarz; Kathleen                                                                        subject line includes
                                                 Aguiar; Michael Sutera; Rohan                                                                   "Confidential
                                                 Weerasinghe (cc); Karen Peetz   FDIC; FRBNY;                                                    Supervisory
87‐10 September 4   Email        Kevin Bailey    (cc)                            OCC                BEP                                          Information."               Yes
                                                 Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 22 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)     Format    From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination
                                                                                                                                                                         Range?




                                                                                                                                                Document provided
                                                                                                                                                to update regulators
                                                                                                                                                in response to
                                                                                                                                                ongoing requests for
                                                                                                                                                information relating
                                                                                                            Briefing memo prepared by Citi      to regulatory
                                                                                                            counsel, and containing the         investigation.
                              Stuart Riley;                                                                 product of interviews with staff by Document discusses
                              Diana Miller;                                                                 internal and external counsel,      specific questions
                              Kevin Bailey;                                                                 mental impressions and              from regulators and
                              Mary Reisert;                                                                 assessment of legal claims by       Citi's responses.
                              Charlene Jones;                                                               internal and external counsel, and Cover email is
                              Curtis Tao;                                                                   discussion of ongoing legal         marked
                              Christina                                                                     investigation. The memo is          "Confidential
                              Helburn;        Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐11 September 1   Memo      Joshua Levine Citibank Board of Directors       OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes
  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 23 of 33




OCC COMMUNCATIONS
                                                         Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 24 of 33


BEP = bank examination/deliberative process privilege and protection of confidential supervisory information. The applicable regulator(s) have asserted those protections as to each document
listed below.
AC = attorney‐client privilege
WP = work product protection
Shading indicates document families
Red names are Citi counsel; bold names are regulatory personnel.

Communications with the OCC

                                                                                                                                                                                   Beyond Date
Dkt.      Date(s)        Format      From/Author               To, CC, BCC             Regulator(s)     Privilege     Attorney–Client/Work Product          Bank Examination
                                                                                                                                                                                     Range?

                                                                                                                                                        Response to
                                                                                                                                                        question from
                                                                                                                                                        regulator
                                                                                                                                                        concerning
                                                                                                                     Email includes information         background relating
                                                                                                                     prepared by Citi counsel, and      to regulatory
                                                    Greg Sullivan; Lara Santini;                                     containing the product of          investigation.
                                                    Brendan Zeigon; Constanti                                        interviews with staff by internal  Marked
                                                    Pasvankias; Tyler Dickson; Jason                                 counsel and mental impressions "Confidential
                                                    Rekate; Santo Trombetta; Mary                                    and assessments of legal claims by Supervisory
87‐24 August 14        Email        Curtis Tao      Reisert                          OCC              AC, WP, BEP    internal and external counsel.     Information."

                                                                                                                                                          Document updates
                                                                                                                                                          regulators in
                                                                                                                                                          response to ongoing
                                                                                                                                                          requests for
                                                    Greg Sullivan; Lara Santini (cc);                                                                     information relating
                                                    Constantine Pasvankias (cc);                                     Cover email contains summary of to regulatory
                                                    Paco Ybarra (cc); Gregory                                        internal briefings and activity by investigation.
                                                    Frenzel (cc); Brad Hu (cc); Jason                                internal legal counsel. States that Marked
                                                    Rekate (cc); Tyler Dickson (cc);                                 it is attorney‐client privileged and "Confidential
                                                    Karen Peetz (cc); Kevin Bailey                                   provided subject to 12 USC           Supervisory
87‐25 August 14        Email        Curtis Tao      (cc); Rohan Weerasinghe (cc)      OCC             AC, BEP        1828(x).                             Information."
                                                    Paco Ybarra; Gregory Frenzel;
                                                    Tyler Dickson; Manuel Falco;
                                                    Jason Rekate; Richard Zogheb;
                                                    Thomas Cole; John McAuley;                                       Internal briefing memo prepared
                                                    Colleen Gerard; Kayur Patel;                                     by Citi's internal counsel, and
                                                    Santo Trombetta; Brendan                                         containing the product of
                                                    Zeigon; Vincent Farrell; Eleanor                                 interviews with staff by internal
                                                    Drew; Carolyn Sheridan; Gary                                     counsel and mental impressions
                                                    Rosen; Christine Maye; Piyush                                    and assessment of legal claims by
                                                    Agrawal; Christian Buder; Brian                                  internal and external counsel. It      Document updates
                                                    Goldman; Jee Kymm; Satya                                         states that it is "Privileged &        regulators in
                                                    Vithala; Ed Zagorski; Rohan                                      Confidential" and an                   response to ongoing
                                                    Weerasinghe (cc); Adam Meshel                                    "Attorney‐Client Communication";       requests for
                                                    (cc); Mei Lin Kwan‐Gett (cc);                                    the cover email further explains       information relating
                                                    Anita Romero (cc); Curtis Tao                                    that "Though                           to regulatory
                                                    (cc); James Gledhill (cc); Kepler                                Attorney‐Client Privileged, we are     investigation. Cover
                                                    Geertsema (cc);                                                  sending this internal briefing email   email is marked
                                                    Julio Gurdian (cc); Charlene                                     to you as Confidential Supervisory     "Confidential
                                                    Jones (cc); Tihitina Lina Dagnew                                 Information under 12 USC               Supervisory
87‐26 August 13        Email Memo Mary Reisert      (cc); Mary Reisert (cc)           OCC             AC, WP, BEP    1828(x)."                              Information."
                                                   Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 25 of 33


                                                                                                                                                                     Beyond Date
Dkt.     Date(s)     Format     From/Author                To, CC, BCC       Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination
                                                                                                                                                                       Range?
                                                                                                                                               Dcoument responds
                                                                                                                                               to specific request
                                                                                                                                               for information in
                                                                                                                                               connection with
                                                                                                                                               regulatory
                                                                                                                                               investigation.
                                                                                                                                               Marked
                                                                                                          Summary prepared by Citi
                                                                                                                                               "Confidential
                                                                                                          counsel, containing the results of
                                                                                                                                               Supervisory
                                                                                                          lawyers' "inquiries to internal Citi
                                                                                                                                               Information."
87‐27 August 14    Email Memo Curtis Tao      Curtis Tao                     OCC            AC, BEP       colleagues."

                                                                                                                                             Document updates
                                                                                                                                             regulators in
                                                                                                                                             response to ongoing
                                                                                                                                             requests for
                                                                                                                                             information relating
                                                                                                                                             to regulatory
                                                                                                                                             investigation.
                                              Kathleen Aguiar; Michael                                                                       Marked
                                              Sutera (cc); Rohan Weerasinghe                                                                 "Confidential
                                              (cc); Adam Meshel (cc); Mary                                                                   Supervisory
87‐28 August 15    Email       Curtis Tao     Reisert (cc)                   OCC            BEP                                              Information."


                                                                                                                                             Document updates
                                                                                                                                             regulators in
                                                                                                                                             response to ongoing
                                                                                                                                             requests for
                                                                                                                                             information relating
                                                                                                                                             to regulatory
                                                                                                          Internal briefing memo prepared investigation.
                                                                                                          by Citi's internal counsel, and    Document discusses
                                                                                                          containing the product of          specific questions
                                                                                                          interviews with staff by internal  from regulators and
                               Mary Reisert;                                                              counsel and mental impressions Citi's responses.
                               Charlene                                                                   and assessment of legal claims by Cover email is
                               Jones; Julio                                                               internal and external counsel, and marked
                               Gurdian; Adam                                                              discussion of legal strategy. It   "Confidential
                               Meshel; Rohan Citigroup Board of Directors;                                states that it is "Privileged and  Supervisory
87‐29 August 14    Memo        Weerasinghe Citibank Board of Directors       OCC            AC, WP, BEP   Confidential."                     Information."
                                                     Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 26 of 33


                                                                                                                                                                        Beyond Date
Dkt.     Date(s)       Format     From/Author              To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination
                                                                                                                                                                          Range?

                                                                                                                                                Document responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                                 Greg Sullivan; Lara Santini;                                                                   investigation. First‐
                                                 Constantine Pasvankias;                                                                        in‐time email is
                                                 Annette Hennessy; John Leiby;                                                                  marked
                                                 Michael Russo; Denise                                                                          "Confidential
                                                 Schmedes; Ann Miner; Alyssa                                                                    Supervisory
                                                 Mclaughlin; Audrey Schwarz;                                                                    Information" and
                                                 Kathleen Aguiar; Michael                                                                       notes that
                                                 Sutera; Rohan Weerasinghe (cc);                                                                privileged
                                                 Charles Sgro (cc); Adam Meshel                                                                 information “is
                                                 (cc); Anita Romero (cc); Mei Lin                                                               being shared with
                                                 Kwan‐Gett (cc); Mary Reisert                                                                   you as Confidential
                                                 (cc); Karen Peetz (cc); Kevin                                                                  Supervisory
                                  Curtis Tao;    Bailey (cc); Jenny Zou (cc);     FDIC; FRBNY;                                                  Information under
87‐30 August 18 & 23 Emails       Kevin Bailey   Shelley Dropkin (cc)             OCC              BEP                                          12 USC 1828(x).”            Yes


                                                                                                                                                Document responds
                                                                                                                                                to specific request
                                                                                                                                                for information in
                                                                                                                                                connection with
                                                                                                                                                regulatory
                                Eleanor Drew,                                                                                                   investigation. Cover
                                Stuart Riley at                                                                                                 email is marked
                                the direction of                                                                                                "Confidential
                                Citi internal                                      FDIC; FRBNY;                                                 Supervisory
87‐31 August 21      PowerPoint counsel          Citi Board of Directors           OCC             BEP                                          Information."               Yes
                                                 Mary Reisert; Constanti
                                                 Pasvankias; Kathleen Aguiar;
                                                 Michael Russo; Kevin Bailey;                                                                   Identifies specific
                                                 Julio Gurdian; Charlene Jones;                                                                 questions from
                                                 Annette Hennessy; Lara Santini;                                                                regulators in
                                                 John Leiby; Audrey Schwarz;                                                                    connection with
                                                 Alyssa Mclaughlin; Michael                                                                     regulatory
                                                 Sutera; Ann Miner; Denise                                                                      investigation.
                                                 Schmedes; Greg Sullivan (cc);                                                                  Marked
                                                 Sharon Farrell (cc); Karl                                                                      "Confidential
                                                 Kolarsick (cc); John Weidmaier    FDIC; FRBNY;                                                 Supervisory
87‐32 August 28      Email      Curtis Tao       (cc)                              OCC             BEP                                          Information."               Yes
                                                                                                                                                Regulator's
                                                                                                                                                questions and Citi's
                                                                                                                                                answers relating to
                                                                                                                                                regulatory
                                                                                                                                                investigation.
                                                                                                                                                Marked
                                                                                                                                                "Confidential
                                  John Leiby;                                                                                                   Supervisory
87‐33 August 28      Emails       Curtis Tao     Curtis Tao; John Leiby            OCC             BEP                                          Information."               Yes
                                                   Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 27 of 33


                                                                                                                                                                       Beyond Date
Dkt.     Date(s)      Format   From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination
                                                                                                                                                                         Range?


                                                                                                                                               Document updates
                                                                                                                                               regulators in
                                              Greg Sullivan; Lara Santini;                                                                     response to ongoing
                                              Constantine Pasvankias;                                                                          requests for
                                              Annette Hennessy; John Leiby;                                                                    information relating
                                              Michael Russo; Denise                                                                            to regulatory
                                              Schmedes; Ann Miner; Alyssa                                                                      investigation. Email
                                              Mclaughlin; Audrey Schwarz;                                                                      subject line includes
                                              Kathleen Aguiar; Michael                                                                         "Confidential
                                              Sutera; Rohan Weerasinghe (cc); FDIC; FRBNY;                                                     Supervisory
87‐34 September 4   Email      Kevin Bailey   Karen Peetz (cc)                OCC             BEP                                              Information."               Yes


                                                                                                                                                Document provided
                                                                                                                                                to update regulators
                                                                                                                                                in response to
                                                                                                                                                ongoing requests
                                                                                                                                                for information
                                                                                                                                                relating to
                                                                                                            Briefing memo prepared by Citi      regulatory
                                                                                                            counsel, and containing the         investigation.
                               Stuart Riley;                                                                product of interviews with staff by Document discusses
                               Diana Miller;                                                                internal and external counsel,      specific questions
                               Kevin Bailey;                                                                mental impressions and              from regulators and
                               Mary Reisert;                                                                assessment of legal claims by       Citi's responses.
                               Charlene                                                                     internal and external counsel, and Cover email is
                               Jones; Curtis                                                                discussion of ongoing legal         marked
                               Tao; Christina                                                               investigation. The memo is          "Confidential
                               Helburn;       Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐35 September 1   Memo       Joshua Levine Citibank Board of Directors      OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes
  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 28 of 33




OUTSIDE DATE RANGE
                                                        Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 29 of 33


BEP = bank examination/deliberative process privilege and protection of confidential supervisory information. The applicable regulator(s) have asserted those protections as to each document listed below
AC = attorney‐client privilege
WP = work product protection
Shading indicates document families
Red names are Citi counsel; bold names are regulatory personnel.

Documents that fall outside the agreed date range

                                                                                                                                                                                    Beyond Date
Dkt.       Date(s)        Format      From/Author               To, CC, BCC              Regulator(s)     Privilege      Attorney–Client/Work Product       Bank Examination                                 Notes
                                                                                                                                                                                      Range?


                                                                                                                                                           Document responds
                                                                                                                                                           to specific request
                                                                                                                                                           for information in
                                                                                                                                                           connection with
                                                     Greg Sullivan; Lara Santini;                                                                          regulatory
                                                     Constantine Pasvankias; Annette                                                                       investigation. First‐
                                                     Hennessy; John Leiby; Michael                                                                         in‐time email is
                                                     Russo; Denise Schmedes; Ann                                                                           marked
                                                     Miner; Alyssa Mclaughlin;                                                                             "Confidential
                                                     Audrey Schwarz; Kathleen                                                                              Supervisory
                                                     Aguiar; Michael Sutera; Rohan                                                                         Information" and
                                                     Weerasinghe (cc); Charles Sgro                                                                        notes that privileged
                                                     (cc); Adam Meshel (cc); Anita                                                                         information “is
                                                     Romero (cc); Mei Lin Kwan‐Gett                                                                        being shared with
                                                     (cc); Mary Reisert (cc); Karen                                                                        you as Confidential
                                                     Peetz (cc); Kevin Bailey (cc);                                                                        Supervisory
                                     Curtis Tao;     Jenny Zou (cc); Shelley Dropkin FDIC; FRBNY;                                                          Information under
87‐7 August 18 & 23 Emails           Kevin Bailey    (cc)                            OCC                BEP                                                12 USC 1828(x).”              Yes


                                                                                                                                                           Document responds
                                                                                                                                                           to specific request
                                                                                                                                                           for information in
                                                                                                                                                           connection with
                                                                                                                                                           regulatory
                                  Eleanor Drew,                                                                                                            investigation. Cover
                                  Stuart Riley at                                                                                                          email is marked
                                  the direction of                                                                                                         "Confidential
                                  Citi internal                                        FDIC; FRBNY;                                                        Supervisory
87‐8 August 21         PowerPoint counsel          Citi Board of Directors             OCC              BEP                                                Information."                 Yes

                                                     Mary Reisert; Constanti
                                                     Pasvankias; Kathleen Aguiar;                                                                          Identifies specific
                                                     Michael Russo; Kevin Bailey;                                                                          questions from
                                                     Julio Gurdian; Charlene Jones;                                                                        regulators in
                                                     Annette Hennessy; Lara Santini;                                                                       connection with
                                                     John Leiby; Audrey Schwarz;                                                                           regulatory
                                                     Alyssa Mclaughlin; Michael                                                                            investigation.
                                                     Sutera; Ann Miner; Denise                                                                             Marked
                                                     Schmedes; Greg Sullivan (cc);                                                                         "Confidential
                                                     Sharon Farrell (cc); Karl Kolarsick FDIC; FRBNY;                                                      Supervisory
87‐9 August 28         Email         Curtis Tao      (cc); John Weidmaier (cc)           OCC            BEP                                                Information."                 Yes
                                                   Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 30 of 33


                                                                                                                                                                         Beyond Date
Dkt.      Date(s)      Format    From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                           Range?


                                                                                                                                                 Document updates
                                                                                                                                                 regulators in
                                                Greg Sullivan; Lara Santini;                                                                     response to ongoing
                                                Constantine Pasvankias; Annette                                                                  requests for
                                                Hennessy; John Leiby; Michael                                                                    information relating
                                                Russo; Denise Schmedes; Ann                                                                      to regulatory
                                                Miner; Alyssa Mclaughlin;                                                                        investigation. Email
                                                Audrey Schwarz; Kathleen                                                                         subject line includes
                                                Aguiar; Michael Sutera; Rohan                                                                    "Confidential
                                                Weerasinghe (cc); Karen Peetz   FDIC; FRBNY;                                                     Supervisory
87‐10 September 4    Email      Kevin Bailey    (cc)                            OCC             BEP                                              Information."               Yes




                                                                                                                                                  Document provided
                                                                                                                                                  to update regulators
                                                                                                                                                  in response to
                                                                                                                                                  ongoing requests for
                                                                                                                                                  information relating
                                                                                                              Briefing memo prepared by Citi      to regulatory
                                                                                                              counsel, and containing the         investigation.
                                Stuart Riley;                                                                 product of interviews with staff by Document discusses
                                Diana Miller;                                                                 internal and external counsel,      specific questions
                                Kevin Bailey;                                                                 mental impressions and              from regulators and
                                Mary Reisert;                                                                 assessment of legal claims by       Citi's responses.
                                Charlene Jones;                                                               internal and external counsel, and Cover email is
                                Curtis Tao;                                                                   discussion of ongoing legal         marked
                                Christina                                                                     investigation. The memo is          "Confidential
                                Helburn;        Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐11 September 1    Memo       Joshua Levine Citibank Board of Directors       OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes


                                                                                                                                                 Document responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                Greg Sullivan; Lara Santini;                                                                     regulatory
                                                Constantine Pasvankias; Annette                                                                  investigation. First‐
                                                Hennessy; John Leiby; Michael                                                                    in‐time email is
                                                Russo; Denise Schmedes; Ann                                                                      marked
                                                Miner; Alyssa Mclaughlin;                                                                        "Confidential
                                                Audrey Schwarz; Kathleen                                                                         Supervisory
                                                Aguiar; Michael Sutera; Rohan                                                                    Information" and
                                                Weerasinghe (cc); Charles Sgro                                                                   notes that privileged
                                                (cc); Adam Meshel (cc); Anita                                                                    information “is
                                                Romero (cc); Mei Lin Kwan‐Gett                                                                   being shared with
                                                (cc); Mary Reisert (cc); Karen                                                                   you as Confidential
                                                Peetz (cc); Kevin Bailey (cc);                                                                   Supervisory
                                Curtis Tao;     Jenny Zou (cc); Shelley Dropkin FDIC; FRBNY;                                                     Information under
87‐18 August 18 & 23 Emails     Kevin Bailey    (cc)                            OCC             BEP                                              12 USC 1828(x).”            Yes
                                                    Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 31 of 33


                                                                                                                                                                         Beyond Date
Dkt.     Date(s)      Format      From/Author               To, CC, BCC              Regulator(s)     Privilege   Attorney–Client/Work Product    Bank Examination                                                Notes
                                                                                                                                                                           Range?


                                                                                                                                                 Document responds
                                                                                                                                                 to specific request
                                                                                                                                                 for information in
                                                                                                                                                 connection with
                                                                                                                                                 regulatory
                               Eleanor Drew,                                                                                                     investigation. Cover
                               Stuart Riley at                                                                                                   email is marked
                               the direction of                                                                                                  "Confidential
                               Citi internal                                       FDIC; FRBNY;                                                  Supervisory
87‐19 August 21     PowerPoint counsel          Citi Board of Directors            OCC              BEP                                          Information."               Yes

                                                 Mary Reisert; Constanti
                                                 Pasvankias; Kathleen Aguiar;                                                                    Identifies specific
                                                 Michael Russo; Kevin Bailey;                                                                    questions from
                                                 Julio Gurdian; Charlene Jones;                                                                  regulators in
                                                 Annette Hennessy; Lara Santini;                                                                 connection with
                                                 John Leiby; Audrey Schwarz;                                                                     regulatory
                                                 Alyssa Mclaughlin; Michael                                                                      investigation.
                                                 Sutera; Ann Miner; Denise                                                                       Marked
                                                 Schmedes; Greg Sullivan (cc);                                                                   "Confidential
                                                 Sharon Farrell (cc); Karl Kolarsick FDIC; FRBNY;                                                Supervisory
87‐20 August 28     Email        Curtis Tao      (cc); John Weidmaier (cc)           OCC            BEP                                          Information."               Yes
                                                                                                                                                 Regulator's list of
                                                                                                                                                 questions relating to
                                                                                                                                                 regulatory
                                                                                                                                                 investigation.
      August 28 &                Alyssa          Curtis Tao; Ann Miner; Audrey                                                                   Marked                                References matters beyond the August 11 transfer, which are
87‐21 September 1   Emails       McLaughlin      Schwarz; Kianne Gumbs             FRBNY            BEP                                          "RESTRICTED FR."            Yes       irrelevant and not discoverable.


                                                                                                                                                 Document updates
                                                                                                                                                 regulators in
                                                 Greg Sullivan; Lara Santini;                                                                    response to ongoing
                                                 Constantine Pasvankias; Annette                                                                 requests for
                                                 Hennessy; John Leiby; Michael                                                                   information relating
                                                 Russo; Denise Schmedes; Ann                                                                     to regulatory
                                                 Miner; Alyssa Mclaughlin;                                                                       investigation. Email
                                                 Audrey Schwarz; Kathleen                                                                        subject line includes
                                                 Aguiar; Michael Sutera; Rohan                                                                   "Confidential
                                                 Weerasinghe (cc); Karen Peetz   FDIC; FRBNY;                                                    Supervisory
87‐22 September 4   Email        Kevin Bailey    (cc)                            OCC                BEP                                          Information."               Yes
                                                     Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 32 of 33


                                                                                                                                                                           Beyond Date
Dkt.      Date(s)      Format      From/Author               To, CC, BCC           Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                             Range?




                                                                                                                                                    Document provided
                                                                                                                                                    to update regulators
                                                                                                                                                    in response to
                                                                                                                                                    ongoing requests for
                                                                                                                                                    information relating
                                                                                                                Briefing memo prepared by Citi      to regulatory
                                                                                                                counsel, and containing the         investigation.
                                  Stuart Riley;                                                                 product of interviews with staff by Document discusses
                                  Diana Miller;                                                                 internal and external counsel,      specific questions
                                  Kevin Bailey;                                                                 mental impressions and              from regulators and
                                  Mary Reisert;                                                                 assessment of legal claims by       Citi's responses.
                                  Charlene Jones;                                                               internal and external counsel, and Cover email is
                                  Curtis Tao;                                                                   discussion of ongoing legal         marked
                                  Christina                                                                     investigation. The memo is          "Confidential
                                  Helburn;        Citigroup Board of Directors;   FDIC; FRBNY;                  stamped "PRIVILEGED AND             Supervisory
87‐23 September 1    Memo         Joshua Levine Citibank Board of Directors       OCC             AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes


                                                                                                                                                   Document responds
                                                                                                                                                   to specific request
                                                                                                                                                   for information in
                                                                                                                                                   connection with
                                                  Greg Sullivan; Lara Santini;                                                                     regulatory
                                                  Constantine Pasvankias; Annette                                                                  investigation. First‐
                                                  Hennessy; John Leiby; Michael                                                                    in‐time email is
                                                  Russo; Denise Schmedes; Ann                                                                      marked
                                                  Miner; Alyssa Mclaughlin;                                                                        "Confidential
                                                  Audrey Schwarz; Kathleen                                                                         Supervisory
                                                  Aguiar; Michael Sutera; Rohan                                                                    Information" and
                                                  Weerasinghe (cc); Charles Sgro                                                                   notes that privileged
                                                  (cc); Adam Meshel (cc); Anita                                                                    information “is
                                                  Romero (cc); Mei Lin Kwan‐Gett                                                                   being shared with
                                                  (cc); Mary Reisert (cc); Karen                                                                   you as Confidential
                                                  Peetz (cc); Kevin Bailey (cc);                                                                   Supervisory
                                  Curtis Tao;     Jenny Zou (cc); Shelley Dropkin FDIC; FRBNY;                                                     Information under
87‐30 August 18 & 23 Emails       Kevin Bailey    (cc)                            OCC             BEP                                              12 USC 1828(x).”            Yes


                                                                                                                                                   Document responds
                                                                                                                                                   to specific request
                                                                                                                                                   for information in
                                                                                                                                                   connection with
                                                                                                                                                   regulatory
                                Eleanor Drew,                                                                                                      investigation. Cover
                                Stuart Riley at                                                                                                    email is marked
                                the direction of                                                                                                   "Confidential
                                Citi internal                                     FDIC; FRBNY;                                                     Supervisory
87‐31 August 21      PowerPoint counsel          Citi Board of Directors          OCC             BEP                                              Information."               Yes
                                                  Case 1:20-cv-06539-JMF Document 102 Filed 10/05/20 Page 33 of 33


                                                                                                                                                                           Beyond Date
Dkt.     Date(s)      Format    From/Author               To, CC, BCC              Regulator(s)     Privilege    Attorney–Client/Work Product       Bank Examination                     Notes
                                                                                                                                                                             Range?

                                               Mary Reisert; Constanti
                                               Pasvankias; Kathleen Aguiar;                                                                        Identifies specific
                                               Michael Russo; Kevin Bailey;                                                                        questions from
                                               Julio Gurdian; Charlene Jones;                                                                      regulators in
                                               Annette Hennessy; Lara Santini;                                                                     connection with
                                               John Leiby; Audrey Schwarz;                                                                         regulatory
                                               Alyssa Mclaughlin; Michael                                                                          investigation.
                                               Sutera; Ann Miner; Denise                                                                           Marked
                                               Schmedes; Greg Sullivan (cc);                                                                       "Confidential
                                               Sharon Farrell (cc); Karl Kolarsick FDIC; FRBNY;                                                    Supervisory
87‐32 August 28     Email      Curtis Tao      (cc); John Weidmaier (cc)           OCC            BEP                                              Information."               Yes
                                                                                                                                                   Regulator's
                                                                                                                                                   questions and Citi's
                                                                                                                                                   answers relating to
                                                                                                                                                   regulatory
                                                                                                                                                   investigation.
                                                                                                                                                   Marked
                                                                                                                                                   "Confidential
                               John Leiby;                                                                                                         Supervisory
87‐33 August 28     Emails     Curtis Tao      Curtis Tao; John Leiby            OCC              BEP                                              Information."               Yes


                                                                                                                                                   Document updates
                                                                                                                                                   regulators in
                                               Greg Sullivan; Lara Santini;                                                                        response to ongoing
                                               Constantine Pasvankias; Annette                                                                     requests for
                                               Hennessy; John Leiby; Michael                                                                       information relating
                                               Russo; Denise Schmedes; Ann                                                                         to regulatory
                                               Miner; Alyssa Mclaughlin;                                                                           investigation. Email
                                               Audrey Schwarz; Kathleen                                                                            subject line includes
                                               Aguiar; Michael Sutera; Rohan                                                                       "Confidential
                                               Weerasinghe (cc); Karen Peetz   FDIC; FRBNY;                                                        Supervisory
87‐34 September 4   Email      Kevin Bailey    (cc)                            OCC                BEP                                              Information."               Yes




                                                                                                                                                    Document provided
                                                                                                                                                    to update regulators
                                                                                                                                                    in response to
                                                                                                                                                    ongoing requests for
                                                                                                                                                    information relating
                                                                                                                Briefing memo prepared by Citi      to regulatory
                                                                                                                counsel, and containing the         investigation.
                               Stuart Riley;                                                                    product of interviews with staff by Document discusses
                               Diana Miller;                                                                    internal and external counsel,      specific questions
                               Kevin Bailey;                                                                    mental impressions and              from regulators and
                               Mary Reisert;                                                                    assessment of legal claims by       Citi's responses.
                               Charlene Jones;                                                                  internal and external counsel, and Cover email is
                               Curtis Tao;                                                                      discussion of ongoing legal         marked
                               Christina                                                                        investigation. The memo is          "Confidential
                               Helburn;        Citigroup Board of Directors;     FDIC; FRBNY;                   stamped "PRIVILEGED AND             Supervisory
87‐35 September 1   Memo       Joshua Levine Citibank Board of Directors         OCC              AC, WP, BEP   CONFIDENTIAL."                      Information."              Yes
